Grasso v New York Univ. (2016 NY Slip Op 08157)





Grasso v New York Univ.


2016 NY Slip Op 08157


Decided on December 6, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 6, 2016

Tom, J.P., Renwick, Manzanet-Daniels, Gische, Webber, JJ.


1923 155815/12 595021/14

[*1]Thomas Grasso, et al., Plaintiffs-Respondents,
vNew York University, et al., Defendants-Respondents. 
New York University, et al., Third-Party Plaintiffs-Respondents, 
Commodore Construction Corp., Third-Party Defendant-Respondent. 
Commodore Construction Corp., Second Third-Party Plaintiff-Respondent, 
Thomas J. Donnelly, Inc., Second Third-Party Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Joan A. Madden, J.), entered on or about September 18, 2015,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto filed November 16, 2016,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: DECEMBER 6, 2016
CLERK